 

 

EXHIBIT 10(iii)(a.3)

 

November 25, 2014

 

Exxon Mobil Corporation

Extended Provisions  for  Restricted  Stock Unit Agreements - Settlement in
Shares

 

1.        Effective Date and Credit of Restricted Stock Units.  If Grantee
accepts the award on or before March 6, 2015, this Agreement will become
effective the date the Corporation receives the award acceptance.  After this
agreement  becomes effective, the Corporation will credit to Grantee the number
of restricted  stock units specified in the award package.  Subject to the terms
and conditions of this Agreement,  each restricted stock unit ("unit") will
entitle Grantee to receive in settlement of the unit one share of the
Corporation's  common  stock.     

 

2.        Conditions.  If credited, the units will be  subject to the provisions
of this Agreement, and to such regulations and requirements  as the
administrative authority of the Program may establish from time to time. The
units will be credited to Grantee only on the condition that Grantee accepts
such provisions, regulations, and requirements.   

 

3.        Restrictions and Risk of Forfeiture.  During the applicable restricted
periods  specified in section 4 of this Agreement,  

 

a)       the units under restriction may not be sold, assigned, transferred,
pledged, or otherwise disposed of or encumbered, and any attempt to do so will
be null and void; and

b)        the units under restriction may be forfeited as provided in section 6.

 

4.        Restricted Periods.  The restricted  periods will commence  when the
units are credited to Grantee and, unless the units have been forfeited  earlier
under section 6, will expire as follows, whether or not Grantee is still an
employee:  

 

a)       with  respect to 50% of the units, on November 25, 2019; and

b)       with  respect to the remaining units, on the later to occur of

(i)  November 25, 2024, or

              (ii) the first day of the calendar year immediately following the
year in which  Grantee terminates; except  that  

         c) the restricted periods  will automatically expire with respect to
all shares on the death of Grantee.   

 

5.        No Obligation to Credit Units .   The Corporation will have no
obligation to credit any units and will have no other obligation to Grantee with
respect  to  the  subject  matter  of  this Agreement if Grantee fails to accept
the award on or before March 6, 2015. In addition, whether or not Grantee  has
accepted the award, the Corporation  will have no obligation to credit any units
and will have no other obligation to Grantee  with respect to the subject matter
of this Agreement if, before the units are credited:  

 

a)       Grantee terminates (other than by death) before standard retirement
time within the meaning of the Program, except to the extent the administrative
authority of the Program determines Grantee may receive units under this
Agreement; or

b)       Grantee is determined to have engaged in detrimental activity within
the meaning of the Program; or

c)       Grantee fails to provide the Corporation with cash for any required
taxes due upon crediting the units, if Grantee is required to do so under
section 7.

 

1

--------------------------------------------------------------------------------

 

 

6.        Forfeiture  of  Units  After  Crediting .  Until the applicable
restricted period specified in section 4 has expired, the units under
restriction will be forfeited or subject to forfeiture in the following
circumstances:  

 

Termination  

If Grantee terminates (other than by death) before standard retirement time
within the meaning of the Program, all units for which the applicable
restricted  periods have not expired will be automatically forfeited as of the
date of termination, except to the extent the administrative authority
determines Grantee may retain units issued under this Agreement.  

 

Detrimental activity   

If Grantee is determined to have engaged in detrimental activity within the
meaning of the Program, either before or after termination, all units for which
the applicable restricted periods  have not expired will be automatically
forfeited as of the date of such determination.  

 

Attempted transfer  

The units are  subject to forfeiture in the discretion  of the administrative
authority if Grantee attempts to sell, assign, transfer, pledge, or otherwise
dispose  of or encumber  them during the applicable  restricted periods.  

 

Applicable law 

The units are  subject to forfeiture in whole or in part as the administrative
authority deems necessary in order to comply with applicable law.

 

7.        Taxes.  Notwithstanding the restrictions on transfer that otherwise
apply, the Corporation in its sole discretion may withhold units or shares,
either at the time of issuance, at the time the applicable restricted periods
expire, or at any other time in order to satisfy any required withholding,
social security, and similar taxes or contributions (collectively, "required
taxes"). Withheld units or shares may be retained by the Corporation or sold on
behalf of Grantee. If the Corporation does not withhold units or shares to
satisfy required taxes, in the alternative the Corporation may require Grantee
to deposit with the Corporation cash in an amount determined by the Corporation
to be necessary to satisfy required taxes. Notwithstanding any other provision
of this Agreement, the Corporation will be under no obligation to credit units
or to deliver shares to Grantee in settlement of any units if Grantee fails
timely to deposit such amount with the Corporation. The Corporation in its sole
discretion may also withhold any required taxes from dividends paid on the
units. 

 

8.        Form of Units; No Shareholder Status.  The units will be represented
by book-entry credits in records maintained by or on behalf of the Corporation.
Units  will be unfunded and unsecured  promises  by  the  Corporation  to 
deliver shares in the future upon the terms and subject to the conditions of
this Agreement.  Grantee  will not be a shareholder of the Corporation with
respect to units prior to the time shares are actually registered in Grantee's
name in settlement of such units in accordance  with section  9. 

 

9.        Settlement  of  Units .  If and when the applicable  restricted period
expires with respect to any units, subject to section 7, the Corporation  will
issue shares, free of restriction and registered in the name of Grantee, in
settlement of such units.  Such  shares will be delivered promptly after such
expiration to or for the account of Grantee either in certificated form or by
book-entry transfer in accordance with the procedures of the administrative
authority in effect at the time. 

 

10.     Change in Capitalization .  If during the applicable restricted periods
a stock split, stock dividend, or other relevant change  in capitalization  of
the Corporation occurs, the administrative authority will make such adjustments
in the number of units credited to Grantee, or in the number and type of
securities deliverable to Grantee in settlement of such units and used in
determining  dividend equivalent amounts, as the administrative authority may
determine to be appropriate. Any resulting new units or securities credited with
respect to previously credited units that are still restricted under this
Agreement will be delivered to and held by or on behalf of the Corporation and
will be subject to the  same  

2

--------------------------------------------------------------------------------

 

provisions, restrictions, and requirements as those previously credited units. 
 

 

11.     Limits on the Corporation's Obligations.  Notwithstanding anything else
contained  in this Agreement, under no circumstances will the Corporation be
required to credit any units or issue or deliver any shares in settlement of
units if doing so would violate any law or listing requirement that  the
administrative authority determines  to be applicable, or if Grantee has failed
to provide for required taxes pursuant to section  7.  

 

12.     Receipt or Access to Program.  Grantee acknowledges receipt of or access
to the  full  text  of the Program.   

 

13.     Dividend Equivalents.  The Corporation will pay to Grantee cash  with
respect to each credited unit corresponding in amount, currency, and timing to
cash dividends that would  be  payable  with respect to a share of common stock
outstanding on each record  date that occurs during the  applicable restricted
period.  Alternatively, the administrative authority may determine to reinvest
such dividend equivalents in additional units which will be held subject to all
the terms and conditions otherwise applicable  to units under this Agreement.   

 

14.     Addresses for Communications.  To facilitate communications regarding
this Agreement, Grantee agrees to notify the Corporation promptly of changes in
current mailing and email addresses. Communications to the Corporation in
connection with this Agreement should  be directed to the Incentive  Processing
Office, or to such other address as the Corporation  may designate by further
notice to Grantee.  

 

15.     Transfer of Personal Data.  The administration of the Program and this
Agreement, including any subsequent ownership of shares, involve the collection,
use, and transfer of personal data about Grantee between and among the
Corporation,  selected  subsidiaries and other affiliates of the Corporation,
and third-party service providers such as Morgan Stanley and Computershare  (the
Corporation's transfer agent), as well as various regulatory and tax authorities
around the world.  This  data includes Grantee's name, age, date of birth,
contact information, work  location, employment status, tax status, social
security  number, salary, nationality, job title, share ownership, and details 
of incentive awards granted, cancelled, vested or unvested, and related
information.  By accepting this  award, Grantee authorizes such collection, use,
and transfer of this data. Grantee may, at any time and without charge, view
such data and require  necessary corrections to it. Such data will at all times
be held  in  accordance  with applicable laws, regulations, and agreements.   

 

16.     No Employment Contract or Entitlement to Other or Future Awards .  This
Agreement, the Corporation's incentive programs, and Grantee's  selection for
incentive awards do not imply or form a part of any contract or assurance of
employment, and they do not in any way limit or restrict the ability of
Grantee's employer  to terminate  Grantee's employment.  Grantee acknowledges
that the Corporation maintains  and administers its incentive programs entirely
in its discretion and that Grantee is not entitled to any other or future
incentive  awards of any kind in addition to those that have already been
granted.   

 

17.     Governing Law  and Consent to Jurisdiction .  This Agreement and the
Program are governed by the laws of the State of New York  without regard to any
conflict of law rules.  Any dispute arising out of or relating to this
Agreement  or the Program may be resolved in any state or federal  court
located  within  Dallas County, Texas, U.S.A. Grantee accepts that venue and
submits to the personal jurisdiction of any such court.  Similarly, the
Corporation accepts such venue and submits to such  jurisdiction.  

 

18.     Entire Agreement .  This Agreement constitutes the entire understanding 
between Grantee and the Corporation  with respect to the subject  matter of this
Agreement.

 

3

--------------------------------------------------------------------------------